DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810813650, filed on July 23, 2018.
Specification
	The disclosure is objected to because of the following informalities:
		Paragraph [0012]: “converting sequentially sides” should be –converting sequential sides—
		Paragraph [0048]: “48 (i.e., 3! X 23 = 48)” is incorrect.  3! X 23 = 138.  Please correct.
Paragraph [0065]: 3! = 6 is different than 2^3 = 8.  Please make sure all numbers and equations are correct throughout the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, and 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xuehui et. al. (CN 108805885 A, hereinafter Xuehui).
Regarding Claim 1:
Xuehui discloses:
A UAV operation route planning method, comprising steps of.  Paragraph [0321] describes a route planning method.
obtaining a plurality of sub-areas of an operation area of a UAV.  Paragraph [0185] describes dividing a plot into sub-plots along intersection lines where the plot will be divided.  It can be divided into two or more sub-plots as necessary.
exhausting operation orders of the sub-areas and waypoint sequences in each of the sub-areas, respectively.  Paragraph [0327] describes a route planning algorithm that calculates a route through all the sub-parcels, or areas.  After each route is planned, they are sorted so that the drone can operate on each sub-area according to the sorted routes.
planning routes according to the operation orders of the sub-areas and the waypoint sequences in each of the sub-areas to obtain all routes in the operation area.  Paragraph [0327] describes a route planning algorithm that calculates a route through all the sub-parcels, or areas.  After each route is planned, they are 
and determining a route in all the routes having a total voyage meeting a preset constraint condition as an optimal operation route.  Paragraph [0332] describes an algorithm to find the optimal operation route using a Reeb graph edge, a Floyd algorithm, the Hungarian method, and an Euler circuit.
	Claim 11 is substantially similar to claim 1 and is rejected on similar grounds.

Regarding Claim 2:
	Xuehui discloses:
The method according to claim 1, wherein the step of planning routes according to the operation orders of the sub-areas and the waypoint sequences in the sub-areas to obtain all routes in the operation area, comprises: sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area.  Paragraph [0327] describes that each sub-plot is sorted so that the drone is able to operate efficiently.  Paragraph [0332] describes multi-operational areas are sorted using inter-regional scheduling route planning.
and planning the routes according to the waypoint sequences in the set of the waypoint sequences of the operation area to generate all the routes of the operation area.  Paragraph [0327] describes that the route planning algorithm calculates a route through all of the sub-areas.
	Claim 12 is substantially similar to claim 2 and is rejected on similar grounds.

Regarding Claim 3:
	Xuehui teaches:
The method according to claim 2, wherein the step of sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area, comprises: pairing each of the operation orders in the sub-areas with each of the waypoint sequences in the sub-areas.  Paragraph [0327] describes a route divided into sub-parcels, or routes.  The sub-parcels are paired with each operation order.
and sorting each of the waypoint sequences according to the operation order paired with the waypoint sequence to obtain the set of waypoint sequences of the operation area.  Paragraph [0327] describes that each sub-parcel, or route, is sorted and paired with each waypoint.

Regarding Claim 6:
	Xuehui discloses:
The method of claim 1 wherein the step of obtaining a plurality of sub-areas of an operation area of the UAV comprises: determining the operation area according to an electronic map, and extracting coordinates of vertices of the operation area.  Paragraph [0178 - 0181] describes dividing lines intersecting with other dividing lines and the boundary line creating a multitude of vertices within the operation area.
fitting the operation area to a polygonal area according to the coordinates of the vertices.  Figure 4 shows a polygonal area.
and dividing the polygonal area into the plurality of sub-areas, wherein the sub-areas are a convex-polygonal area.  Figure 4 shows dividing the polygonal area into convex-polygonal areas.

Regarding Claim 8:
	Xuehui discloses:
The method according to claim 1, wherein the step of determining a route in all the routes having a total voyage meeting a preset constraint condition as an optimal operation route comprises: determining a route in all the routes having the shortest voyage as the optimal operation route.  Paragraph [0136] describes that the optimal path is done so that the route is the shortest route, or flight path.

Regarding Claim 14:
	Xuehui discloses:
A computing device, comprising: at least one processor; and at least one memory and a bus in connection with the processor, wherein the processor and the memory communicate with each other via the bus; and the processor is configured to invoke program instructions in the memory to perform the steps of the UAV route planning method according to claim 1.  Paragraph [0122] describes a processor and memory that performs the methods described in claim 1.  Additionally, reference claim 1 for the UAV route planning steps.

Regarding Claim 15:
	Xuehui discloses:
A UAV, comprising: at least one processor; and at least one memory in connection with the processor, wherein the processor is configured to invoke program instructions in the memory to perform the steps of the UAV operation route planning method according to claim 1.  Paragraph [0122] describes a processor and memory that performs the methods described in claim 1.

Regarding Claim 16:
	Xuehui discloses:
A UAV, comprising: at least one processor; and at least one memory in connection with the processor, wherein the processor is configured to invoke program instructions in the memory to perform the steps of the UAV pesticide spreading method according to claim 9.  Paragraph [0122] describes a processor and memory that performs the methods described in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Cantrell et. al. (WO 2018057314 A2, hereinafter Cantrell).
Regarding Claim 4:
	Xuehui discloses:
The method according to claim 2, wherein the step of sorting the waypoint sequences in each of sub-areas according to the operation orders of the sub-areas to obtain a set of waypoint sequences of the operation area, comprises: determining a starting waypoint of each of sub-areas according to the waypoint sequence in each of sub-areas.  Paragraph [0271] describes an area divided into sub-areas via dividing lines.  As described in this paragraph the first dividing point is identified as a starting point.  Paragraph [0272] describes a fourth dividing line that subdivides the areas further and has a starting point at the second dividing point.  Paragraphs [0273 – 0276] describe further starting points.  This meets the claim because each sub-area is associated with a starting point.
Xuehui does not disclose marking a status for the sub-areas according to the starting waypoint to obtain a status identifier for each sub area.
Cantrell teaches:
marking a status for each of sub-areas according to the starting waypoint to obtain a status identifier of each of sub-areas.  Paragraph [0052] describes providing routing information to one or more UAVs to implement a plurality of tasks.  These UAVs can be given different routes based on the tasks to be performed within a geographic area, and the associated sub-area.  These tasks can be used as status identifiers as they let the UAVs know what tasks need to be performed in each sub-area.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Cantrell to show sorting the status identifiers of the sub-areas according to the operation orders and associating the operation order of each of the sub-areas with the status identification sequence to constitute a set of waypoint sequences of the operation area.  One would have been motivated to do so to ensure that the UAV performs the appropriate actions at the appropriate sub-areas.
Cantrell and Xuehui teach:
sorting the status identifiers of the sub-areas according to the operation orders of the sub-areas, to obtain a status identification sequence of the operation area.  Paragraph [0052] of Cantrell describes a geographic area having an area or sub-area where tasks are to be implemented.  Paragraph [0327] of Xuehui describes that each sub-route or area is sorted.  This meets the claim because each sub-area or route is assigned a task and is sorted due to these identifiers.
and associating the operation order of each of the sub-areas with the status identification sequence to constitute the set of waypoint sequences of the operation area.  Paragraph [0052] of Cantrell describes a geographic area having an area or sub-area where tasks are to be implemented.  Paragraph [0327] of Xuehui describes that each sub-route or area is sorted.  This meets the claim because each sub-area is associated with the task, or status identifier, that needs to be performed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Cantrell and further in view of Shaoyi et. al. (CN 107291101 A, hereinafter Shaoyi).
Regarding Claim 5:
Xuehui and Cantrell do not disclose the starting waypoint in the sub-area being marked the status of a first value if it is the first waypoint and the starting waypoint in the sub-area being marked the status of a second value if it is the second waypoint.
Shaoyi teaches:
The method according to claim 4, wherein the step of marking a status for each of sub-areas according to the starting waypoint comprises: for each of the sub-areas, in the case where the starting waypoint in the sub-area is the first waypoint in the sub-area, marking the status of the sub-area as a first value.  Paragraph [0064] describes determining the waypoint information of the initial route.  This is equivalent to the claim because this area is then divided into multiple routes, as detailed in paragraph [0065].
and in the case where the starting waypoint in the sub-area is the second waypoint in the sub-area, marking the status of the sub-area as a second value.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui and Cantrell to incorporate the teachings of Shaoyi to show the sub-area being marked the status of a first value if it is the first waypoint and the starting waypoint in the sub-area being marked the status of a second value if it is the second waypoint.  One would have been motivated to do so to identify the job that needs to be performed and the order in which it needs to be done to increase efficiency of the route and reduce redundancy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Rui et. al. (CN 107911793 A, hereinafter Rui) and Atsuya et. al. (DE 4033325 A1, hereinafter Atsuya).
Regarding Claim 7:
	Xuehui discloses:
The method according to claim 6, wherein the step of dividing the polygonal area into the plurality of sub-areas comprises: converting sequentially sides of the polygonal area into edge vectors by using an arbitrary vertex of the polygonal area as a starting point.  Figure 3 shows edge points on each vertex of the polygonal area.
Xuehui does not disclose calculating an outer product of each adjacent edge vector and extending one of the two adjacent vectors having a negative value of the outer product to divide the polygonal area into the plurality of sub-areas.
Rui teaches:
calculating an outer product of each adjacent edge vectors.  Paragraph [0059] describes an algorithm in step 4 that determines if point A intersects with a side of the polygon.  The intersection is found using a cross product.  This can be done for any point and any edge vector within the polygon.  Additionally, step 6 mentions that the total number of intersections between point A and the polygon can be counted.
and extending one of the two adjacent edge vectors having a negative value of the outer product.  Paragraph [0060] describes a vector product that is judged every 100ms.  If it is negative, the UAV turns in the negative direction of the line segment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Rui to show calculating an outer product of each adjacent edge vector and extending one of the two adjacent vectors having a negative value of the outer product to divide the polygonal area into the plurality of sub-areas.  One would have been motivated to do so to increase the time and space efficiency and to reduce programming complexity [0005].
Atsuya teaches:
to divide the polygonal area into the plurality of sub-areas.  Paragraph 2 teaches the polygon that can be divided into a plurality of sub-areas.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Atsuya to divide the polygonal area into a plurality of sub-.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xuihui in view of Bash et. al. (US Pub No: 2017/0308081 A1, hereinafter Bash).
Regarding Claim 9:
	Xuehui and Bash teach:
A UAV pesticide spreading method, comprising: driving a UAV to perform an operation of spreading pesticides in accordance with the optimal operation route according to claim 1.  Paragraph [0160] of Xuehui describes spraying liquid medicine on a large-area plot.  Paragraph [0070] of Bash describes an autonomous car that has been instructed to spray pesticides.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Bash to show spraying pesticides.  One would have been motivated to do so because Xuehui already discloses a UAV spraying liquid medicine over a large area-plot.  This is analogous to spraying pesticides as both help plants.  The medicine helps by curing illnesses, such as fungus, and the pesticide helps stop insects from eating the plants.  Therefore, because they both perform a similar function, they are interchangeable and the liquid medicine can be replaced with pesticide.
	Claim 13 is substantially similar to claim 9 and is rejected on similar grounds.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Xuehui in view of Zhu et. al. (US Pub No: 20200257003 A1, hereinafter Zhu).
Regarding Claim 10:
	Xuehui does not disclose an optimal operation route sent from a ground station by the UAV.
Zhu discloses:
The method according to claim 9, further comprising: receiving the optimal operation route sent from a ground station by the UAV.  Paragraph [0135] describes that the UAV is comprised of a differential GPS module.  Paragraph [0136] describes that the differential GPS module 54 receives GPS satellite positioning information from a ground station.  This meets the claim because the UAV is able to receive a GPS position or route from a ground station.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xuehui to incorporate the teachings of Zhu to show an optimal operation route sent from a ground station by the UAV.  One would have been motivated to do so because a ground station can generate a route quicker than a UAV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Ji-Yu (CN 109090076 A, hereinafter Ji-Yu).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665